



EXHIBIT 10.21

SUBLEASE TERMINATION AGREEMENT

 

This Sublease Termination Agreement (“Agreement”) is entered into as of the 12th
day of October, 2007, between INSIGNIA SYSTEMS, INC., a Minnesota corporation
(“Sublessor”) and VASCULAR SOLUTIONS, INC., a Minnesota corporation
(“Sublessee”).

 

Recitals

 

A.           Pursuant to that certain Lease dated October 31, 2002, between 321
Corporation, a Minnesota Limited Liability Company, and assigned to
IRET-Plymouth, a Minnesota Limited Liability Company (the “Landlord”), as
Landlord, and Sublessor as tenant (the “Lease”), the Landlord leased a portion
of the building known as Northgate I, located at 6464-6470 Sycamore Court, Maple
Grove, MN 55369 (the “Leasehold”) to Sublessor.

 

B.           Pursuant to that certain Sublease dated March 31, 2005 between
Sublessor and Sublessee, as amended (the “Sublease”), Sublessor subleased unto
Sublessee those portions of the Leasehold identified in the Sublease (the
“Premises”).

 

C.           Section 4 of the Sublease provides that the term of the Sublease
shall terminate on the later of (i) September 30, 2008, or (ii) such date after
September 30, 2008 as Sublessee may elect (by written notice which, to be
effective, must be received by Sublessor no later than August 1, 2008), but not
to extend past January 13, 2010.

 

D.           Sublessor and Sublessee desire to enter into this Agreement for
purposes of establishing a Termination Date (defined below) and for the other
purposes described below.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions contained in this Agreement, and for other good and valuable
consideration, the parties agree as follows:

 

1.         Subject to the terms of this Agreement, the Sublease shall terminate
on July 31, 2008 (the “Termination Date”). Until the Termination Date, all of
Sublessee’s obligations under the Sublease shall remain in full force and
effect. Sublessee’s obligations under any provisions of the Sublease that by
their terms survive the expiration or earlier termination of the Sublease shall
all survive the Termination Date.

 

2.         The effectiveness of this Agreement shall be contingent upon
Sublessee signing a new lease (or an amendment expanding Sublesse’s current
lease at the property) that irrevocably commits Sublessee to lease the Premises
from directly from Landlord (the “Contingency”). In the event the Contingency
has not been satisfied on or before November 15, 2007, or such later date agreed
to by the parties, then Sublessor may terminate this Agreement by providing
written notice to Sublessee on or before such date, in which case the Sublease
shall continue in full force and effect. In no event will either party be liable
to the other party for any failure or delay in the satisfaction or waiver of the
Contingency.

 

3.         If any person asserts a claim for a finder’s fee, commission, or
other compensation in connection with the termination of the Sublease, the party
alleged to have retained such person, or whose acts, omissions, or
representations are alleged to give rise to such claim, shall indemnify, defend
(with counsel reasonably acceptable to the indemnified party) and hold the other
party harmless from and against any such claim, demand or liability and all
costs, losses, damages and expenses that are incurred in connection with such
claim, including without limitation, reasonable attorneys’ fees and costs of
investigation.

 



--------------------------------------------------------------------------------



4.         This Agreement sets forth all of the promises, covenants, agreements,
conditions, and undertakings between the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements, or conditions, express or implied, oral or written,
except as contained herein. This Agreement may not be changed orally, but only
by an agreement in writing, duly executed by the parties hereto. This Agreement
will inure to the benefit of and bind the respective successors and permitted
assigns of the parties hereto. This Agreement shall be governed by and
interpreted under the laws of the state in which the Premises is located. The
parties represent that they have obtained any and all necessary consents and/or
approvals prior to executing this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 

SUBLESSOR:

 

INSIGNIA SYSTEMS, INC., a Minnesota corporation

 

 

By:  

/s/ Justin W. Shireman  

Print Name: Justin W. Shireman

Print Title: VP Finance, Treasurer, CFO

 

 

SUBLESSEE:

 

VASCULAR SOLUTIONS, INC., a Minnesota corporation

 

 

By:  

/s/ Jim Quackenbush  

Print Name: Jim Quackenbush

Print Title: VP of Mfg.

 

 



--------------------------------------------------------------------------------